In re Brewington, David L.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Natchitoches, 10th Judicial District Court Div. A, No. 90-1238; to the Court of Appeal, Third Circuit, No. CW 00 00615.
Writ granted in part, otherwise denied. The district court is ordered to rule on the merits of relator’s timely-filed application for post conviction relief. See La. C.Cr.P. art. 922(B); State v. Brewington, 587 So.2d 189 (La.App. 3rd Cir.1991), reversed, 601 So.2d 656 (La.1992), appeal after remand, 605 So.2d 4 (La.App. 3rd Cir.1992). In all other respects, the application is denied.